TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00599-CR



                                    Phill Raije Rian, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 06-1562-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant has filed a motion to abate this appeal for the trial court to (1) conduct a

hearing on her motion for new trial; and (2) make findings of fact on the voluntariness of her

statements to the police.

               Whether appellant was entitled to a hearing on her motion for new trial is an issue that

she may raise on appeal and that, if raised, we will decide in light of the record as a whole and the

arguments of counsel. The motion to abate for a hearing on the motion for new trial is overruled.

               The motion to abate for findings of fact is granted. The trial court shall make and file

a written order “stating its conclusion” regarding the voluntariness of appellant’s statements and “the

specific finding of facts upon which the conclusion was based.” Tex. Code Crim. Proc. Ann. art.
38.22, § 6 (West 2005). A supplemental clerk’s record containing this order shall be tendered for

filing no later than thirty days from the date of this opinion.




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed: July 31, 2008

Do Not Publish




                                                   2